DETAILED ACTION
Applicants response and amendments (filed on 11/01/2021) to the office action dated 05/13/2021 are entered and considered. Claims 1 and 10-11 are currently amended. Claims 3 and 7 have been canceled. Claims 1-2, 4-6, and 8-11 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants claim of foreign priority.

Response to Amendment
	The rejection of claims 1-11 under 35 U.S.C. 112(a) have been withdrawn due to claim amendments. The rejection of claims 1 and 9 under 35 U.S.C 102(a)(1) has been withdrawn due to claim amendments. The rejection of claims 1-11 under 35 U.S.C. 103 has been maintained and modified as necessitated by claim amendments.

Claim Rejections - 35 USC § 103
 (New Grounds of Rejection necessitated by claim Amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120244129 (Dezawa et al. 2012) in view of Chang et al Cell Transplant. 2011;20(11-12):1843-54 (hereinafter referred to as Chang et al), Weiss et al. Proc Am Thrac Soc. 2011;8(3):223-272 (hereinafter referred to as Weiss et al), Lee et al. Anesthesiology. 2015;122(2):238-40 (hereinafter referred to as Lee et al).
Regarding claim 1- Dezawa et al teaches a method of obtaining SSEA-3+ pluripotent stem cells which lack tumorigenic potential (Abstract). They teach that SSEA-3 is a surface antigen for pluripotent stem cells, which they call multilineage-differentiating stress enduring (muse) cells (Specification, paragraph 0015; 0020; 0132; 0138). This population of cells can be isolated from human mesenchymal tissue including bone marrow, umbilical cord, and adipose tissue using positivity for the cell surface markers SSEA3 and CD105 (Specification paragraph 015; 0114; 0132; 0138). Additionally, they teach that muse cells are capable of differentiating into any cell type and therefore can be used in regenerative medicine by administering the cells directly to, or near, the site of tissue injury (Specification, paragraph 0158). Dezawa et al further teaches the population of pluripotent stem cells are capable of differentiation into endodermal, ectodermal, and mesodermal lineages (Specification paragraph 0013; 0113), lacked tumorigenic potential for at least six months (Specification, paragraphs 0024; 0162; 0278; 0298), demonstrated low or no telomerase activity (Specification paragraph 0018; 0022; 0025; Fig. 10b; 0133; 0210; 0233), and demonstrated self-renewal (Fig. 8-1; 28-12; Specification, paragraphs 0128; 0226; 0291; 0300. See also Claims 6-9). Dezawa et al also teaches examples of organs which could be targeted for regeneration by the above pluripotent stem cells, including lung tissue (Specification, paragraph 0160). Lastly, they teach that muse cells can be administered for the treatment of diseases or to regenerate tissue in a subject (Specification, paragraph 0170; claim 27).   
Regarding claim 2- Dezawa et al teaches that SSEA3+ pluripotent stem cells can be enriched by subjecting the cells to stressors such as protease treatment, culture under low-oxygen conditions, low phosphate conditions, serum starvation, sugar starvation, radiation, exposure to heat shock, exposure to toxic substances, active oxygen, mechanical stimulation, or pressure (Specification paragraph 0253; 0025; 0115; Fig. 1.1). As an example, they teach that the cells could be subjected to either a 3 hour intermittent treatment with trypsin or an 8-16 hour trypsin incubation, this caused non-pluripotent stem cells to die thus enriching SSEA3+ pluripotent stem cells (Paragraph 0017; 0117-0119;0187).
Regarding claims 4-6- Dezawa et al teaches that muse cells are negative for CD117, CD146, NG2, CD34, CD271, vWF, Sox10, Snail, Slug, Tryp1, and DCT (Specification paragraph 022; 0133-0134; 0138; Claims 1-5; Fig. 18-2; Fig. 19).
Regarding claim 9- It is noted by the examiner that the instant specification discloses that Prof. Dezawa, one of the inventors, discovered the existence of muse cells (Specification page 8, paragraph 0022 of the instant application). Dezawa is also one of the inventors listed on US 20120244129, which teaches a cell population of cells that are identical to those in the instant application (Specification, paragraphs 0015; 0020; 0138 022; 0133-0134; 0138; Claims 1-5; Fig. 18-2; Fig. 19). As the cell populations are the same, they will also have the same properties. Therefore, the cells taught by Dezawa et al have the ability to engraft into lung tissue.
However, while Dezawa et al teaches that SSEA3+ pluripotent stem cells can be used for lung regeneration and in methods of treatment comprising the administration of said cells, Dezawa fails to explicitly teach a method of treating chronic lung disease by the intravenous administration of SSEA3+ pluripotent stem cells to human newborns, infants, or children (Claim 1). Additionally, Dezawa et al fails to teach that the chronic lung disease is selected from bronchopulmonary dysplasia (BPD), Wilson-Mikity syndrome (WMS), persistent pulmonary hypertension of the newborn (PPHN), and hypertension of the newborn (claim 8). Lastly, Dezawa fails to teach where the cells are administered at a dose of 1x10^4- 3x10^8 cells/individual or 3x10^4 to 3x10^7 cells/kg (claims 10 and 11).
Regarding claims 1, 8, and 10-11- Chang et al teaches a method of treating hyperoxia-induced neonatal lung injury, a model for BPD, by the intratracheal administration of umbilical cord blood (UCB)-derived mesenchymal stem cells (MSCs) (Abstract; Discussion page 1850, paragraph 01). They teach that, despite recent improvements in neonatal intensive care medicine, BPD continues to represent a major cause of morbidity and mortality for infants born prematurely (Introduction page 1843, paragraph 01). Since few effective treatments are available there is a need for new therapeutics to improve the prognosis of this disease (Introduction page 1843, paragraph 01). To this end, they investigated possible therapeutic doses of UCB-derived MSCs ranging from 5x10^3 to 5x10^5 cells/animal (Abstract; transplantation of human UCB-derived MSCs). They found that higher doses of UCB-derived MSCs resulted in the attenuation of lung injury, decreased inflammatory cytokine production, and decreased oxidative stress (Abstract; Discussion page 1850, paragraph 01; Page 1852, paragraph 01; page 1853, paragraph 01). Lastly, Chang et al teaches that the number of cells required for therapeutic efficacy in rats may not be appropriate to extrapolate to humans based on a dose/kg adjustment, and that further studies are required to obtain an optimal dose (Page 1853, paragraph 01).
Weiss et al teaches that increasing evidence suggest mesenchymal stem cells demonstrate therapeutic efficacy in the treatment of several lung diseases/injuries (Executive summary page 223, paragraph 03). Additionally, while engraftment of systemically or intratracheally administered cells remains controversial, several publications and abstracts suggest that newly investigated cell types, including those isolated from placental tissue or novel cell populations found in bone marrow, may demonstrate a more robust ability to engraft into lung tissue and participate in repair (Executive summary page 223, paragraph 04). Importantly, numerous studies have investigated the use of various mesenchymal-derived stem cell populations for the treatment of lung disease (Table 4). Lastly, Table 5; page 233, last paragraph; page 246, embryonic stem cells and induced pluripotent stem cells).
Lee et al teaches that acute respiratory distress syndrome (ARDS) is a major cause of acute respiratory failure in critically ill patients (Abstract). They teach that mesenchymal stem cells (MSCs) may be an innovative therapy for ARDS, but that questions regarding the optimal dose, route, and timing of administration following acute lung injury remain (Abstract). Importantly, Hayes et al teaches that the intravenous administration of 10 x 10^6 MSCs/kg improved lung compliance, reduced alveolar edema/lung permeability, and helped restore lung architecture and oxygenation as compared with vehicle or fibroblast treatment groups in a rat model of ventilator-induced lung injury (Optimal dose and route of MSC Delivery, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of promoting lung regeneration taught by Dezawa et al to include intravenously administering SSEA3+CD105+ pluripotent stem cells to newborns, infants, or children for the treatment of chronic lung diseases such as BPD. One of ordinary skill in the art would have been motivated to do so to address a major contributor to the morbidity and mortality of infants born prematurely, as taught by Chang et al. One of ordinary skill would have a reasonable expectation of success as the administration of other mesenchymal-derived stem cell populations have demonstrated therapeutic efficacy in the treatment of lung disease, as taught by Weiss et al and Lee et al. Therefore, one of ordinary skill in the art would expect that the administration of a sub-population of MSCs, such as those taught by Dezawa et al, would similarly be capable of treating lung disorders like BPD, especially given that Dezawa et al teaches such cells can be used for the regeneration of lung tissue. Additionally, one of ordinary skill in the art would be motivated to administer SSEA3+CD105+ pluripotent stem cells via intravenous injection as it is a less invasive than intratracheal administration 
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the method of Dezawa et al to include administering a therapeutically effective amount of cells ranging from 1x10^4- 3x10^8 cells/individual or 3x10^4 to 3x10^7 cells/kg. One of ordinary skill would have been motivated to optimize the cell dose for therapeutic efficacy, as taught by Chang et al. One of ordinary skill would have a reasonable expectation of success as the optimization of cell-therapy and drug doses were routine in the art.
It is also noted by the examiner that, in general, differences in the concentration or temperature will not support the patentability of subject matter encompassed in the prior art unless there is evidence indicating such a concentration or temperature is critical (See MPEP § 2144.05 (II)). The instant specification fails to provide evidence that the claimed concentration is critical to the claimed method. Absent such evidence, it would have been obvious to an artisan of ordinary skill, prior to the effective filing date, to try a finite number of possible concentrations to predictably arrive at the claimed concentration through routine optimization.

Response to Arguments
Applicant's arguments filed 11/01/2021 regarding the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The examiner modified claim rejections to address the newly added claim amendments. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record.
	
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dezawa et al teaches the claimed cell population (i.e. Muse cells) and that such a population can be administered for the regeneration of damaged/injured organs such as the lung (See non-final OA mailed 06/30/2021, pages 8-9). Dezawa et al teaches that muse cells are a sub-population of mesenchymal stem cells that can be found in any mesenchymal tissue, including the umbilical cord (Non-final OA mailed 06/30/2021, page 8-9). Chang et al teaches that MSCs derived from umbilical cord blood can be administered for the treatment of lung injury in a hyperoxa-induced neonatal lung injury model, which is an animal model for studying bronchopulmonary dysplasia (BPD) that occurs in premature infants (Non-final OA mailed 06/30/2021, page 10). Lastly, Weiss et al teaches that numerous studies have demonstrated the therapeutic efficacy of different mesenchymal-derived stem cell populations for the treatment of lung disease (Non-final OA mailed 06/30/2021). As Weiss et al teaches that multiple MSC populations are effective for treating lung disease, Chang et al teaches that MSCs are effective in specifically treating BPD which occurs in infants born premature, and Dezawa et al teaches a sub-populations of MSCs that can be used for the regeneration of lung tissue it would be prima facie obvious to administer the cells of Dezawa et al to human newborns, infants, or children for the treatment of chronic lung diseases such as BPD. 
It should be noted that while the reference of Chang et al was not employed to teach muse cells, by virtue of administering umbilical cord blood-derived MSCs, which comprise muse cells, Chang et al effectively teaches the administration of such cells.
Conclusion
Status of the claims
Claims 1-2, 4-6, and 9-11 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        




/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635